Title: To James Madison from Alexander McRae, 22 July 1809
From: McRae, Alexander
To: Madison, James


Dear Sir,
Richmond 22nd. July 1809.
I have the honor of forwarding to you a letter which my friend Mr. Wirt was so obliging as to hand me, at the time of his departure from the City. It is probable that Major Clarke & I in pursuit of the object referred to by Mr. Wirt, may be prepared to leave Richmond about the 3rd. or 4th. of August on our way to Philadelphia or New-York, from one of which places we propose to embark for Europe. Our present intention is, not to confine our exertions for the success of our plan to France & England only; but also to visit Ireland, Germany, & Holland, & perhaps Portugal & Spain.
Wherever we may go, we shall be happy in bearing any dispatches or communications it may be your pleasure to confide to us, and I shall be particularly happy in rendering to you individually, any service which may be in my power, during my stay in Europe. Mr. Wirt will not return to Richmond before the 20th. or 25th. of August, and in his absence, all letters addressed to him will be opened by his agent here; to whom, altho’ he is a gentleman of unquestionable honor, we would not by any means at present wish our plan to be known; we shall therefore be much obliged, that to either of us should be enclosed, any letters to Europe, with which it may be convenient to honor us. Sincerely wishing you health and happiness I am with the highest respect Dear Sir Yr. mo. ob. Servt.
Al: McRae.
